Since the opinion of this court in this case was filed, the plaintiff has, by leave of this court, filed a motion for reargument. In this the first reason given for a reargument is that we failed to interpret and construe the contract of insurance, on which the action was brought and the conduct of the insurer, with regard to the receiving of *Page 232 
an overdue premium, according to the statutes of Massachusetts, where, the plaintiff now says, the policy was made and issued.
But at the trial no contention was made by her that the contract was consummated in that state. No attempt was then made to introduce the Massachusetts statutes, which she now sets forth in her motion; and therefore she would have no right, even if the contract were made in that state, to complain now that these statutes were not considered by us. Columbian National LifeInsurance Co. v. Industrial Trust Co., 57 R.I. 468,190 A. 787.
In the other contentions of the plaintiff in her motion we do not find anything which was not considered by us in arriving at our decision; and we see no sufficient reason for granting the motion.
Motion denied.